DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 5,957,597) in view of Tanimoto (JP 62153067)
	With respect to claim 1, Kato teaches a half cutter (partial cut unit 32) comprising: a cutting blade (cutting blade 36) having a blade and a holder (blade support base 35) to which the blade is fixed; a blade receiving member (tape support base 33) having a blade receiving surface from and with which the blade is separated and comes into contact; and a spacer having at least one of a holder spacer (leg portion 35a), provided in the holder to protrude toward the blade receiving surface further than the blade, and generates a gap between the blade and the blade receiving surface in a state in which the blade comes close to the blade receiving surface and a blade receiving spacer (step portions 33a, 33b), provided to protrude from the blade receiving surface, and generates a gap between the blade and the blade receiving surface in a state in which the blade comes close to the blade receiving surface. (col. 5, line 15 – col. 6, line 49, Figs. 5-8(b))
	Kato does not teach the spacer is made of a material that is different from a material of the holder or the blade receiving member. 
	Tanimoto teaches a half-cutter comprising a blade (cutter 4), a blade receiving member 
(cutting table 18), and a blade receiving spacer (receiving portion 36), provided to protrude from the blade receiving surface, and generate a gap between the blade and the blade receiving surface in a state in which the blade comes close to the blade receiving surface, wherein the spacer is a separate element from the blade receiving member. (translation pgs 6-7, Figs. 7-9) 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Kato such that the blade receiving spacer is a separate element, as taught by Tanimoto, and therefore made of a different material in order to 
	With respect to claim 2, Kato, as modified by Tanimoto, teaches a cutting edge of the blade is flush with an end surface of the holder on the blade receiving surface. (col. 5, line 15 – col. 6, line 49, Figs. 5-8(b))
	With respect to claim 3, Kato, as modified by Tanimoto, teaches the spacer has the blade receiving surface side spacer (step portions 33a, 33b). (col. 5, line 15 – col. 6, line 49, Figs. 5-8(b))
With respect to claim 4, Kato, as modified by Tanimoto, teaches a plurality of the spacers (step portions 33a, 33b) are provided to be spaced apart from each other in a cutting edge direction of the blade in a state in which the blade comes close to the blade receiving surface. (col. 5, line 15 – col. 6, line 49, Figs. 5-8(b))
	With respect to claim 5, Kato teaches a method of manufacturing a half cutter including a cutting blade having a blade and a holder to which the blade is fixed, a blade receiving member having a blade receiving surface from and with which the blade is separated and comes into contact, and a spacer which generates a gap between the blade and the blade receiving surface in a state in which the blade comes close to the blade receiving surface, the method comprising: forming the spacer in the holder to protrude toward the blade receiving surface further than the blade or forming the spacer to protrude from the blade receiving surface.
	Kato does not teach the spacer is made of a material that is different from a material of the holder or the blade receiving member. 
	Tanimoto teaches a half-cutter comprising a blade (cutter 4), a blade receiving member 
(cutting table 18), and a blade receiving spacer (receiving portion 36), provided to protrude from the blade receiving surface, and generate a gap between the blade and the blade receiving surface in a state in which the blade comes close to the blade receiving surface, wherein the spacer is a separate element from the blade receiving member. (translation pgs 6-7, Figs. 7-9) 

	With respect to claim 8, Kato teaches a tape printing device (tape printer 1) comprising: a printing unit (thermal head 18) that performs printing on a printing tape of a laminated tape having the printing tape and a peeling tape laminated on the printing tape; and a half cutter (partial cut unit 32) that forms a cut on a surface of one of the printing tape and the peeling tape with respect to the laminated tape, wherein the half cutter includes a cutting blade (cutting blade 36) having a blade and a holder (blade support base 35) to which the blade is fixed, a blade receiving member (tape support base 33) having a blade receiving surface from and with which the blade is separated and comes into contact, and a spacer having at least one of a holder spacer (leg portion 35a), provided in the holder to protrude toward the blade receiving surface further than the blade, and generates a gap between the blade and the blade receiving surface in a state in which the blade comes close to the blade receiving surface and a blade receiving surface side spacer (step portions 33a, 33b), provided to protrude from the blade receiving surface, and generates a gap between the blade and the blade receiving surface in a state in which the blade comes close to the blade receiving surface. (col. 4, lines 8-14, col. 5, line 15 – col. 6, line 49, Figs. 2, 5-8(b))
Kato does not teach the spacer is made of a material that is different from a material of the holder or the blade receiving member. 
	Tanimoto teaches a half-cutter comprising a blade (cutter 4), a blade receiving member 
(cutting table 18), and a blade receiving spacer (receiving portion 36), provided to protrude from the blade receiving surface, and generate a gap between the blade and the blade receiving 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Kato such that the blade receiving spacer is a separate element, as taught by Tanimoto, and therefore made of a different material in order to provide a different reaction between the elements when the blade holder makes contact with the spacer.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato, as modified by Tanimoto, as applied above, and further in view of Kato (JP 6-91600, hereafter Kato2)
With respect to claims 6-7, Kato, as modified by Tanimoto, teaches all that is claimed, as in the above rejection, except for explicitly teaching the spacer is formed by a surface treatment on the holder or the blade receiving surface, wherein the surface treatment is a plating.
	Kato2 teaches a blade (blade 3) having a projecting part (projection 6) formed by a plating surface treatment. (translation page 7, paragraph 11)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Kato to form spacer elements by plating, as taught by Kato2, in order to provide the elements with a given material through a known process. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2002/0067943, US 2005/0061132 and US 2013/0202342 each teach a half-cutter having similarities to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853